UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6562


JOHN GARVIN,

                    Petitioner - Appellant,

             v.

WARDEN WILLIAM, of Lieber Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:18-cv-00409-DCN)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Dwayne Garvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Dwayne Garvin appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his 28 U.S.C.

§ 2254 (2012) petition for failure to exhaust state court remedies. We have reviewed the

record and find no reversible error. Accordingly, we grant leave to proceed in forma

pauperis and affirm. We deny as unnecessary a certificate of appealability. See Harbison

v. Bell, 556 U.S. 180, 183 (2009). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2